            Case 1:21-cr-00478-ER Document 12 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA,                             ;
                                                      :       Case No. 21-cr-478
                  - against -                         :
                                                      :       NOTICE OF MOTION TO DISMISS
TREVOR MILTON,                                        :       THE INDICTMENT OR, IN THE
                                                      :       ALTERNATIVE, TO TRANSFER
                           Defendant.                 :       VENUE
                                                      :
------------------------------------------------------x


        Defendant Trevor Milton, through counsel, moves to dismiss the Indictment for improper

venue under Article III and the Sixth Amendment of the U.S. Constitution, 15 U.S.C. § 78aa(a),

18 U.S.C. § 3237, and Rule 18 of the Federal Rules of Criminal Procedure; or, in the alternative,

to transfer venue pursuant to Rule 21(b) of the Federal Rules of Criminal Procedure to the

District of Arizona or the District of Utah.

        A memorandum of law in support of this motion is attached hereto.

        Defendant respectfully requests oral argument on this matter.

        WHEREFORE, Defendant respectfully requests that the Court dismiss the Indictment or,

in the alternative, transfer this action to a judicial district where venue would be proper.


                                                The Government is directed to file its opposition to
                                                Defendant's motion by September 1, 2021, and Defendant
                                                is directed to file a reply by September 8, 2021.

                                                So ordered.



                                                          8/11/2021
